CLARK, Associate Justice
(dissenting in No. 9319).
The second ground of attack advanced by appellant Daniel F. Boone was not covered by the decree of the Supreme Court in Boone v. Lightner, 319 U.S. 561, 63 S.Ct. 1223, 87 L.Ed. 1587. The North Carolina judgment is not entitled to full faith and credit for the reason that appellant personally was not a party in the North Carolina action and the North Carolina court had no jurisdiction over him in his perT sonal capacity.
■ For this reason, I am of opinion that the judgment below should be reversed.